       Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 1 of 30



 1   YAR R. CHAIKOVSKY (SB# 175421)
     yarchaikovsky@paulhastings.com
 2   PHILIP OU (SB# 259896)
     philipou@paulhastings.com
 3   ANDY LEGOLVAN (SB# 292520)
     andylegolvan@paulhastings.com
 4   JOSEPH J. RUMPLER, II (SB# 296941)
     josephrumpler@paulhastings.com
 5   BERKELEY FIFE (SB# 325293)
     berkeleyfife@paulhastings.com
 6   BORIS LUBARSKY (SB# 324896)
     borislubarsky@paulhastings.com
 7   PAUL HASTINGS LLP
     1117 S. California Avenue
 8   Palo Alto, California 94304-1106
     Telephone: 1(650) 320-1800
 9   Facsimile: 1(650) 320-1900
10   Attorneys for Plaintiff
     APPLIED MATERIALS, INC.
11

12                               UNITED STATES DISTRICT COURT

13                          NORTHERN DISTRICT OF CALIFORNIA

14

15   APPLIED MATERIALS, INC.,                    CASE NO. 5:20-cv-05676-EJD

16                  Plaintiff,                   APPLIED MATERIALS, INC.’S
                                                 OPPOSITION TO DEMARAY LLC’S
17         vs.                                   MOTION TO DISMISS

18   DEMARAY LLC,                                Hearing Date: March 4, 2021
                                                 Hearing Time: 9:00 a.m.
19                  Defendant.

20

21

22

23

24

25

26

27

28

                                                               APPLIED’S OPPOSITION TO
                                                          DEMARAY’S MOTION TO DISMISS
           Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 2 of 30



 1                                                     TABLE OF CONTENTS
 2                                                                                                                                         Page
 3   I.       INTRODUCTION .............................................................................................................. 1
 4   II.      BACKGROUND ................................................................................................................ 3

 5            A.        Demaray’s Customer-Suit Complaints Rely Exclusively on Applied’s
                        Reactors and Product Materials to Support Infringement Allegations ................... 3
 6            B.        Demaray’s Customer Suits Created a Reasonable Apprehension of Suit
                        Against Applied ...................................................................................................... 5
 7
              C.        Applied’s Declaratory Judgment Action Asserting Non-Infringement based
 8                      on License ............................................................................................................... 7
 9            D.        Applied’s Declaratory Judgment Action Asserting Non-Infringement based
                        on Assignment Provisions ....................................................................................... 9
10
     III.     ARGUMENT ...................................................................................................................... 9
11            A.        The Court Has Subject Matter Jurisdiction Over Applied’s Claims ....................... 9
12                      1.         Demaray Asserts a Factual Challenge to Jurisdiction Under Rule
                                   12(b)(1)—Thus Requiring Introduction of Extrinsic Evidence .................. 9
13
                        2.         Standard for Assessing Article III “Case or Controversy” ....................... 10
14                      3.         Demaray’s Customer Suits Establish a Reasonable Potential It
15                                 Could Bring Direct Infringement Claims Against Applied ...................... 11
                        4.         Demaray’s Customers Suits Also Establish a Reasonable Potential
16                                 It Could Bring Inducement and Contributory Claims Against
17                                 Applied ...................................................................................................... 14
                        5.         Demaray’s Offer to License and Refusal to Covenant Not to Suit
18                                 Applied Further Weighs in Favor of Finding a Controversy .................... 15
19            B.        Enjoining the Customer Suits under the Customer-Suit Rule is the Most
                        Efficient and Convenient Way to Resolve All Actions ........................................ 16
20
              C.        Demaray’s Motion Under Rule 12(b)(6) Should Be Denied ................................ 18
21            D.        Applied has Pleaded Sufficient Facts for a Plausible Claim for Relief Based
22                      on License ............................................................................................................. 19
              E.        Applied has Pleaded Sufficient Facts for a Plausible Claim for Relief for
23                      Non-Infringement based on the Assignment Provisions....................................... 21
24                      1.         A Finding of Non-Infringement based on the Assignment
                                   Provisions in this Action Would Not Restrain Trade or Employee
25                                 Mobility ..................................................................................................... 22
26                      2.         Roche Confirmed that an Assignment Provision that, as Drafted,
                                   Could Reach Post-Termination Inventions Is Not Invalid as to Pre-
27                                 Termination Inventions ............................................................................. 23
28
                                                                                                        APPLIED’S OPPOSITION TO
                                                                        -i-                        DEMARAY’S MOTION TO DISMISS
       Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 3 of 30



 1                                                TABLE OF CONTENTS
                                                       (continued)
 2                                                                                                                                Page
 3                   3.         There Is an Open Factual Question as to Whether the Named
                                Inventors Conceived of the Invention During Employment and with
 4
                                Applied’s Confidential Information .......................................................... 25
 5   IV.   CONCLUSION ................................................................................................................. 25
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                 APPLIED’S OPPOSITION TO
                                                                  - ii -                    DEMARAY’S MOTION TO DISMISS
        Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 4 of 30



 1                                                     TABLE OF AUTHORITIES
 2                                                                                                                                           Page(s)
 3   Cases
 4
     Applied Materials, Inc. v. Advanced Micro-Fabrication Equip. (Shanghai) Co.
 5      630 F. Supp. 2d 1084 (N.D. Cal. May 20, 2009) ......................................................................23

 6   Armorlite Lens Co. v. Campbell,
        340 F. Supp. 273 (S.D. Cal. 1972) ............................................................................................24
 7
     Arris Group, Inc. v. British Telecomm. PLC,
 8      639 F.3d 1368 (Fed. Cir. 2011) ...........................................................................................13, 14
 9   Bal Seal Eng’g, Inc. v. Nelson Prods.,
10      No. 8:13-cv-1880-JLS-KESx, 2016 U.S. Dist. LEXIS 195915 (C.D. Cal. Sep.
        8, 2016) .....................................................................................................................................15
11
     Bd. of Trs. of the Leland Stanford Junior Univ. v. Roche Molecular Sys.,
12       583 F.3d 832 (Fed. Cir. 2009) .............................................................................................22, 24
13   Bd. of Trs. v. Roche Molecular Sys.,
         487 F. Supp. 2d 1099 (N.D. Cal. 2007) ....................................................................................24
14

15   Demaray v. Intel,
       No. 6:20-cv-634, Dkt. No. 1-3 ..................................................................................................14
16
     DermaFocus LLC v. Ulthera, Inc.,
17      201 F. Supp. 3d 465 (D. Del. 2016) ..........................................................................................14

18   Dolby Labs., Inc. v. Intertrust Techs. Corp.,
        No. 19-cv-03371-EMC, 2019 U.S. Dist. LEXIS 194022 (N.D. Cal. Nov. 6,
19      2019) .........................................................................................................................................13
20
     Edison v. United States,
21      822 F.3d 510 (9th Cir. 2016).....................................................................................................10

22   Hoffmann-La Roche Inc. v. Promega Corp.,
        No. C-93-1748, 1994 U.S. Dist. LEXIS 10174 (N.D. Cal. June 13, 1994) ..............................15
23
     Kanbar v. O’Melveny & Myers,
24      849 F. Supp. 2d 902 (N.D. Cal. 2011) ................................................................................18, 19
25   Mass Eng. Des., Inc. v. Planar Sys.,
26     426 F. Supp. 3d 680 (D. Or. 2019) ...........................................................................................15

27   Max Sound Corp. v. Google, Inc.,
       147 F. Supp. 3d 948 (N.D. Cal. 2015) ................................................................................10, 13
28
                                                                                                           APPLIED’S OPPOSITION TO
                                                                           - iii -                    DEMARAY’S MOTION TO DISMISS
        Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 5 of 30



 1   MedImmune, Inc. v. Genentech, Inc.,
       549 U.S. 118 (2007) ..................................................................................................................10
 2
     Microsoft Corp. v. DataTern, Inc.,
 3
        755 F.3d 899 (Fed. Cir. 2014) .......................................................................................11, 13, 14
 4
     Prasco, LLC v. Medicis Pharm. Corp.,
 5      537 F.3d 1329 (Fed. Cir. 2008) .................................................................................................13

 6   Pratt v. Whole Foods Mkt. Cal., Inc.,
        No. 5:12-cv-05652-EJD, 2014 U.S. Dist. LEXIS 46409 (N.D. Cal. Mar. 31,
 7      2014) .........................................................................................................................................10
 8   Retail Prop. Trust v. United Bhd. of Carpenters & Joiners of Am.,
 9      768 F.3d 938 (9th Cir. 2014).....................................................................................................19

10   Safe Air For Everyone v. Meyer,
        373 F.3d 1035 (9th Cir. 2004).....................................................................................................9
11
     Valley View Health Care, Inc. v. Chapman,
12      992 F. Supp. 2d 1016 (E.D. Cal. 2014) .....................................................................................18
13   Whitewater W. Indus. v. Alleshouse,
14      Nos. 2019-1852, 2019-2323, 2020 U.S. App. LEXIS 36394 (Fed. Cir. Nov. 19,
        2020) ................................................................................................................................. passim
15
     Other Authorities
16
     Fed. R. Civ. P. 12(b)(1) ...............................................................................................................9, 10
17
     Fed. R. Civ. P. 12(b)(6) ..................................................................................................................18
18

19

20

21

22

23

24

25

26

27

28
                                                                                                           APPLIED’S OPPOSITION TO
                                                                           - iv -                     DEMARAY’S MOTION TO DISMISS
          Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 6 of 30



 1   I.      INTRODUCTION
 2           Demaray challenges this Court’s jurisdiction by arguing that its infringement suits against

 3   Applied’s customers—which rely exclusively on Applied’s products, materials, website, and

 4   literature—are somehow not directed at Applied’s products and technology. Demaray’s strained

 5   arguments, first raised in response to Applied’s motion to enjoin Demaray from proceeding in its

 6   suits against Applied’s customers in the Western District of Texas, were rebutted in reply, including

 7   with sworn declarations from Applied, Intel, and Samsung. Undeterred, Demaray attempts to thread

 8   this needle again by contending in its motion that Intel and Samsung modify Applied’s reactors

 9   after Applied manufactures and installs them into an allegedly infringing “configuration” such that

10   the customer suits did not impliedly assert infringement against Applied. But nowhere in the

11   customer complaints does Demaray even allege that such post-installation modifications take place,

12   nor does Demaray produce evidence for its theory.

13           The Applied reactors identified and accused in the customer suits are built by Applied to

14   meet the customers’ specific requirements and thereafter installed by Applied at the customers’

15   fabrication facilities. Accordingly, when considering the allegations in the customer complaints in

16   view of Applied’s commercial relationship with it customers, there is a reasonable potential that

17   Demaray could bring a claim of infringement against Applied based on the same allegations against

18   Intel and Samsung. Samsung and Intel have denied that their use of Applied’s reactors infringe,

19   and likewise, Applied seeks declaratory judgment that it, and its reactors, do not infringe. There is

20   no basis to challenge this Court’s jurisdiction over Applied’s claims.

21           Likewise, Demaray’s 12(b)(6) challenges to the non-infringement claims based on license

22   or assignments should be denied, in particular where disputed facts are viewed in the light most

23   favorable to the nonmoving party. First, Applied has pleaded that it cannot infringe because the

24   Asserted Patents were licensed as part of a Sales and Relationship Agreement between two

25   sophisticated commercial entities. Demaray overreaches by arguing that this commercial contract

26   is invalid based on § 16600 and that Applied is estopped from arguing otherwise based on the

27   Advanced opinion. Demaray is wrong on both. Advanced never addressed this commercial contract,

28   let alone the assignment provisions that the parties were aware of and considered as part of their
                                                                            APPLIED’S OPPOSITION TO
                                                     -1-               DEMARAY’S MOTION TO DISMISS
         Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 7 of 30



 1   negotiations that led to the agreement. Nor does the holding in Advance address the specific facts
 2   and issues in this case, where the Federal Circuit has confirmed in both Whitewater and Roche that
 3   an essential threshold question under § 16600 is whether there is “evidence of a restraining effect
 4   on [a former employee’s] ability to engage in his profession.” Demaray does not argue that there
 5   has been a restraining effect on Dr. Demaray or any other former employees’ ability to engage in
 6   their profession—because there is none.
 7            For this reason, § 16600 does not apply to Applied’s non-infringement claims based on the
 8   assignment provisions of one or more the named inventors either. Unlike in Advanced or
 9   Whitewater, Applied is not seeking to enjoin former employees from competing with Applied, nor
10   is Applied seeking ownership rights in the Asserted Patents; rather Applied is only seeking a
11   declaration that it does not infringe for two independent and distinct reasons: (1) Demaray’s
12   predecessor entity granted Applied a license, restricted in scope, that covers the Asserted Patents
13   as part of a commercial contract; and separately (2) Demaray cannot establish ownership over the
14   ownership interest of at least one named inventor. While Demaray may disagree on the merits, it
15   has no basis to argue that Applied has failed to plead a plausible claim for relief that Applied does
16   not infringe for these additional reasons. Demaray’s transparent attempt to delay this case from
17   proceeding, while its suits against Applied’s customers where the same defenses have been raised,
18   should be denied.1
19

20
     1
         Demaray’s inconsistent conduct in the customer suits regarding the same license and assignment
21

22   arguments, raised as affirmative defenses, is telling. Shortly after Intel and Samsung answered

23   Demaray demanded, relying on Advanced, that they provide “other support for these defenses” in
24   an amended pleadings or withdraw them, or otherwise “be prepared to meet and confer regarding
25
     a motion to strike.” Exs. A, B. The customers amended their affirmative defenses to add the same
26
     factual allegations as set forth in Applied’s FAC, which Demaray presumably recognized as
27
     sufficient at the pleading stage as no motion to strike followed. Exs. C, D.
28
                                                                            APPLIED’S OPPOSITION TO
                                                     -2-               DEMARAY’S MOTION TO DISMISS
       Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 8 of 30



 1   II.    BACKGROUND
 2          A.      Demaray’s Customer-Suit Complaints Rely Exclusively on Applied’s
                    Reactors and Product Materials to Support Infringement Allegations
 3
            Demaray filed two actions in the Western District of Texas (“WDTX”) against Applied’s
 4
     customers—Intel and Samsung—accusing them of infringing U.S. Patent Nos. 7,544,276 and
 5
     7,381,657 (the “Asserted Patents”) by using Applied’s reactors. See Exs. A and B to Applied’s First
 6
     Amended Complaint (“FAC”). Specifically, Demaray accuses Applied’s customers of infringing
 7
     the Asserted Patents by using “RMS reactors” in the “Endura product line from Applied Materials,
 8
     Inc.” to deposit layers into certain semiconductor products. Ex. A to FAC at ¶ 25; Ex. B to FAC
 9
     at ¶ 28. To support its claims for infringement, Demaray relies exclusively on Applied’s products,
10
     materials, literature, and website. See Ex. A to FAC at ¶ 25 (screenshot of Applied’s Endura reactor
11
     from Applied’s website and citing to various Applied product materials, including an Endura
12
     reactor brochure, a journal article written by Applied employees regarding TaN deposition
13
     chambers, and an Applied presentation on TiN deposition chambers); see also id. at ¶¶ 28, 29, 31,
14
     32, 34, 35, 37, 38, 52, 53, 55, 56, 62, 63, 65, 67; Ex. B to FAC at ¶¶ 28, 31, 32, 34, 35, 37, 38, 40,
15
     41, 54, 55, 57, 58, 61, 62, 64, 65, 67, 69. Indeed, every image in the customer complaints are of
16
     Applied’s reactors or components thereof, or are images of diagrams and schematics of Applied’s
17
     reactors and/or are from Applied’s website or product materials.
18
            While Demaray’s customer-suit complaints make vague allegations of “configurations” to
19
     Applied’s reactors, those allegations are asserted solely “on information and belief” and either rely
20
     exclusively on evidence from Applied (as opposed to Samsung or Intel) or on no evidence
21
     whatsoever. See, e.g., Ex. A to FAC at ¶¶ 33, 36, 39; Ex. B to FAC at ¶¶ 36, 39, 42 (“On information
22
     and belief, [Intel/Samsung] configures, or causes to be configured . . . .”). Demaray makes these
23
     “configuration” allegations as to three power supply-related limitations: (1) the “pulsed DC power
24
     supply coupled to the target,” (2) “an RF bias power supply coupled to the substrate,” and (3) “a
25
     narrow band-rejection filter that rejects at a frequency of the RF bias power supply coupled between
26
     the pulsed DC power supply and the target area.” Id.
27
            Regarding the first limitation—“pulsed DC power supply coupled to the target”—Demaray
28
                                                                             APPLIED’S OPPOSITION TO
                                                     -3-                DEMARAY’S MOTION TO DISMISS
         Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 9 of 30



 1   relies exclusively on (1) schematics from Applied’s product literature, Ex. A to FAC at ¶¶ 34, 35
 2   (first image); Ex. B to FAC at ¶¶ 37, 38 (first image), and (2) an image of an Applied Endura
 3   reactor, Ex. A to FAC at ¶ 35 (second image); Ex. B to FAC at ¶ 38 (second image).2 Regarding
 4   the second limitation—“an RF bias power supply coupled to the substrate”—again, Demaray relies
 5   exclusively on (1) a schematic from Applied’s product literature, Ex. A to FAC at ¶ 37; Ex. B to
 6   FAC at ¶ 40, and (2) two images of Applied’s reactors.3 Thus, Demaray’s conclusory allegations
 7   in its motion that these two power supplies limitations are somehow “configured” by Intel and
 8   Samsung are belied by the fact that Demaray relies on Applied’s products and Applied’s product
 9   materials—not Intel’s or Samsung’s—to support its infringement allegations. Indeed, nowhere in
10   the complaints does Demaray expressly allege that Intel or Samsung takes the Endura reactors,
11   admittedly supplied from Applied, and then replaces either or both power supply with their own.
12   The more reasonable interpretation of Demaray’s allegations, based on its citation to literature and
13   images of Applied’s reactors, is that Applied provides the power supplies with the reactors that
14   Applied builds and configures for its customers to meet their specific specification requirements
15   (i.e., Intel/Samsung “causes to be configured”).
16            Finally, regarding the third limitation—the “narrow band-rejection filter”—Demaray
17

18   2
         Demaray did not provide a citation for where it acquired the Endura reactor image at this
19   paragraph; however, a reverse-image search on Google reveals that it came from a third-party
20   website selling a preowned Applied Endura reactor. See https://caeonline.com/buy/reactors/amat-
21   applied-materials-endura-ii/9090977.
22   3
         One of which prominently displays the “Applied Materials” logo in blue next to the red arrow
23   signaling where the “RF power connection to the substrate” is located, Ex. A to FAC at ¶ 38; Ex.
24   B to FAC at ¶ 41. For the other image in this paragraph, Demaray did not provide a citation for
25   where the image was acquired; however, a reverse-image search on Google reveals that it came
26   from a press release on Applied’s website relating to Applied’s Endura system. See
27   https://www.appliedmaterials.com/company/news/press-releases/2015/05/applied-materials-
28   breakthrough-patterning-hardmask-enables-copper-interconnect-scaling.
                                                                            APPLIED’S OPPOSITION TO
                                                    -4-                DEMARAY’S MOTION TO DISMISS
      Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 10 of 30



 1   provides no citation to any evidence whatsoever. Ex. A to FAC at ¶ 40 (“On information and belief,
 2   a narrowband filter is used in the Intel RMS reactors as configured to . . . protect the pulsed DC
 3   power supply from feedback from the RF bias power supply”); Ex. B to FAC at ¶ 40; see also Dkt.
 4   No. 23 at 4 (“The narrow band rejection filter allows the power sources to properly function, but
 5   prevents damaging feedback to the pulsed DC power source from the RF bias.”); see also Mot. at
 6   5. In addition to Demaray’s failure to provide any factual or evidentiary support that Intel or
 7   Samsung “configures” Applied’s reactors to add this filter to Applied’s reactors, these same
 8   arguments were already rebutted in Applied’s reply brief in support of its injunction motion. See
 9   Dkt. No. 26-12 at ¶¶ 15–16; Dkt. No. 26-8 at ¶¶ 10–11; Dkt. No. 26-10 at ¶ 12.
10          B.      Demaray’s Customer Suits Created a Reasonable Apprehension of Suit
                    Against Applied
11
            Upon reviewing Demaray’s customer suits against Intel and Samsung, Applied immediately
12
     recognized that Demaray was, in effect, implicitly asserting infringement allegations against
13
     Applied and Applied’s reactors. See Forster Decl. ¶¶ 2–10. This is because customers like Intel and
14
     Samsung typically provide Applied with a set of specifications for a type of film they would like
15
     to deposit, and based on those specifications, Applied manufactures the RMS reactors to deposit
16
     films according to the customers’ specifications. Id. at ¶ 6. The Endura system, and systems like it,
17
     are not simply purchased “off the shelf,” but rather are manufactured by Applied to meet the
18
     specifications requested by Intel and Samsung. Id. at ¶ 5. Performing post-installation
19
     modifications—such as modifying the power supply or adding an additional component, e.g. a
20
     filter— to the system as installed by Applied, could cause the reactor to no longer meet the
21
     customers’ required specifications or impact its warranty. Id at ¶ 6.
22
            At the time Applied filed its declaratory judgment complaint, Applied reasonably
23
     interpreted Demaray’s allegations in the customer complaints as implied assertions of infringement
24
     against Applied. Notably, Demaray’s motion entirely ignores that Applied manufactures,
25
     assembles, and installs the accused Endura reactor systems at Intel’s and Samsung’s respective
26
     fabrication facilities; which requires a complex precision and planning process between Applied
27
     and its respective customer. If Demaray was not aware of this process before it sued Intel and
28
                                                                            APPLIED’S OPPOSITION TO
                                                     -5-               DEMARAY’S MOTION TO DISMISS
         Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 11 of 30



 1   Samsung,4 Demaray was certainly aware of before it filed the instant motion. See Dkt. Nos. 28-6–
 2   12. Demaray, nevertheless, disregards this reality in bringing its motion.
 3            Demaray does not allege (or substantiate in any way) that, after Applied manufactured and
 4   installed its systems, Intel or Samsung subsequently—on their own—perform unauthorized post-
 5   installation hardware modifications, such as switching out a continuous DC power supply for a
 6   pulsed DC power supply. Applied is not aware of any of its customers performing such
 7   configurations. Forster Decl. ¶ 6. This strained and illogical theory, first introduced in this motion,
 8   was not pleaded, or substantiated, in the customer-suit complaints.
 9            In sum, based on the allegations in Demaray’s customer complaints and the reality of
10   Applied’s commercial relationships with its customers, Applied immediately recognized that,
11   despite any conclusory allegations that Intel and Samsung purportedly “configures, or causes to be
12   configured” the reactors, Demaray was effectively accusing Applied and Applied’s reactors of
13   infringing the Asserted Patents. See Forster Decl. at ¶¶ 9–10. Because Demaray’s customer suits
14   against Intel and Samsung implicitly accused Applied of infringement, Applied promptly filed the
15   instant action for a judgment declaring that Applied does not directly or indirectly infringe the
16   Asserted Patents. See Dkt. No. 1 at ¶¶ 16–18, 21–23; Dkt. No. 13 at ¶¶ 45–52.
17            In October 2020, Demaray served its Preliminary Infringement Contentions in the customer
18   suits against Intel and Samsung. Demaray has maintained that the contentions, including even its
19   selection of dependent claims to assert, are confidential and refused to produce them to Applied. A
20   “public” version that is limited to claim 1 of each Asserted Patent has since been made available
21   (see Exs. E and F), which further confirm what Applied reasonably, believed based on Demaray’s
22   customer-suit complaints, that: Demaray’s infringement actions were, in reality, accusing Applied
23   and Applied’s reactors of infringing the Asserted Patents. Specifically, Demaray cites exclusively
24

25   4
         Any purported ignorance by Demaray about how a supplier like Applied would build, configure,
26   and install PVD reactors for its customers is not credible considering Dr. Demaray’s “more than
27   fifty years” working in the semiconductor industry, including previously as General Manager of
28   Applied Komatsu’s PVD division. Dkt. No. 23-1 at ¶¶ 2, 4.
                                                                              APPLIED’S OPPOSITION TO
                                                      -6-                DEMARAY’S MOTION TO DISMISS
         Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 12 of 30



 1   to Applied’s reactors and Applied’s product materials to support infringement contentions. Indeed,
 2   every image, diagram, and schematic for the infringement contentions of claim 1 of the ’276 patent
 3   is of Applied’s products and/or come from Applied’s product materials. Those contentions, like the
 4   customer complaints, are devoid of any allegations that the customers make post-installment
 5   hardware modifications to the accused reactors supplied by Applied.5 As with the allegations in
 6   the customer-suit complaints, Demaray’s allegations are belied by the fact that Demaray
 7   consistently and repeatedly cites to Applied’s products and Applied’s product materials—not Intel
 8   or Samsung’s—to support infringement contentions. Id.
 9            C.     Applied’s Declaratory Judgment Action Asserting Non-Infringement based
                     on License
10
              After Applied filed its initial Complaint for declaratory relief, Applied filed a First
11
     Amended Complaint to add an additional non-infringement claim based on a license. Specifically,
12
     Applied seeks a declaratory judgment that it does not infringe because Applied holds a license to
13
     the Asserted Patents based on an agreement between Applied’s affiliate (Applied Komatsu) and
14
     Demaray’s predecessor company (Symmorphix). FAC at ¶¶ 53–64.
15
              In 1998, Dr. Demaray, along with several colleagues from Applied and Applied Komatsu,
16
     left to form a new company: Symmorphix. The former employees would continue working on the
17

18   5
         Demaray continues to contradict its statements and arguments made to this Court through its
19   conduct in the customer suits. In support of its motion, Demaray argued “[t]here is no allegation
20   in the Texas complaints that the Demaray patents cover all PVD reactor configurations” Mot. at 5
21   citing to Dr. Demaray’s declaration at ¶ 12. Demaray has repeatedly stressed its allegations are
22   directed to “specific configurations”. Id at 2; see also Dkt. No. 23 at 4:22–5:3 and 6:4–9; Dkt.
23   No. 40 at 5:10–23. In turn, Demaray previously agreed to narrow the scope of requested venue
24   discovery in the customer suits from “all RMS-PVD reactors” to only ones having the “specific
25   configuration” of providing (1) pulsed DC power to the target and (2) RF bias to substrate, as
26   required by the Asserted Patents. Ex. I. Yet on Dec. 7, Demaray reversed course, serving venue
27   discovery requests that seek information on all RMS-PVD reactors, not limited by any “specific
28   configuration” whatsoever. Exs. J at 2, K at 2 (defining Samsung/Intel RMS-PVD chamber).
                                                                          APPLIED’S OPPOSITION TO
                                                   -7-               DEMARAY’S MOTION TO DISMISS
      Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 13 of 30



 1   same technology they worked on at Applied and Applied Komatsu, including sputtered silicon
 2   deposition technology. Id. at ¶¶ 15–16. In support of the former employees’ continued work in this
 3   area, Applied Komatsu and Symmorphix executed a Sale and Relationship Agreement (“SRA”) on
 4   December 11, 1998, under which Symmorphix would continue using Applied Komatsu facilities
 5   and purchase two Applied Komatsu systems. Pursuant to the SRA, Symmorphix continued using
 6   the Applied Komatsu facilities and equipment until at least the Fall of 1999. Ex. G at 14–15. As
 7   part of the SRA, Symmorphix granted Applied a license to “any rights of Symmorphix under any
 8   patents issued based on any patent applications filed before January 1, 2001, for inventions,
 9   improvements, or enhancements developed by Symmorphix relating to sputtered silicon deposition
10   technology, provided that AKTA shall not utilize such rights to pursue the same product objectives
11   concerning flat panel displays as Symmorphix.” Ex. G at 9. Dr. Demaray admitted that “[a]s part
12   of the agreement, Applied Komatsu agreed to release me and the other former employees joining
13   Symmorphix from assignment provisions in certain employment agreements.” Dkt. No. 23-1 at ¶
14   6. The release provision (paragraph 4 of Exhibit C) follows the “License Grants” set forth in Exhibit
15   C of the SRA. See Ex. G at 9.
16          In early 1999, Symmorphix contacted Applied Komatsu to renegotiate the license provision
17   in the SRA. Ex. H. Specifically, Symmorphix expressed concern that the license provision “may
18   allow [Applied Komatsu] . . . to compete with Symmorphix.” Id. at 1. At Symmorphix’s behest,
19   Applied Komatsu renegotiated the license provision and on January 29, 1999, entered into an
20   amendment to the SRA. The parties agreed that, “provided that [Applied Komatsu] shall not utilize
21   such rights to pursue a business of providing [sputtering silicon deposition services],” Symmorphix
22   grants Applied Komatsu a perpetual, royalty-free license to “inventions, improvements, or
23   enhancements developed by Symmorphix relating to sputtered silicon deposition technology”—the
24   technology embodied in the Asserted Patents. Ex. G at 11. The amendment to the license grant of
25   the SRA broadened the non-compete condition to “provided that AKTA shall not utilize such rights
26   to pursue a business of providing Services” where “Services” is defined as “providing sputtered
27   silicon deposition services.” Id. The amendment also removed the temporal limitation of “before
28   January 1, 2001,” but limited the grant to inventions conceived of by former Applied or Applied
                                                                            APPLIED’S OPPOSITION TO
                                                     -8-               DEMARAY’S MOTION TO DISMISS
      Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 14 of 30



 1   Komatsu personnel who subsequently joined Symmorphix, such as Dr. Demaray, as opposed to
 2   any Symmorphix employee.
 3          Symmorphix and Applied Komatsu were two sophisticated commercial entities that
 4   negotiated an arms’ length commercial contract granting Applied Komatsu a license to
 5   Symmorphix patents, and preventing Applied Komatsu from competing with Symmorphix. The
 6   license grant expressly permitted Applied Komatsu to transfer or assign such license grant to
 7   Applied, and expressly allowed Applied Komatsu’s customers to use such inventions as well. FAC
 8   at ¶ 19. Therefore, Applied separately seeks a declaration it does not infringe because Applied holds
 9   a license to the Asserted Patents by virtue of the SRA.
10          D.      Applied’s Declaratory Judgment Action Asserting Non-Infringement based
                    on Assignment Provisions
11
            Applied’s First Amended Complaint also added a non-infringement claim based on
12
     Demaray’s inability to establish complete ownership over the Asserted Patents. Specifically,
13
     Applied seeks a declaratory judgment that Applied cannot infringe because Symmorphix never had
14
     the assignment rights of named inventor, Mukundan Narasimhan. Importantly, Applied is not
15
     making a declaratory judgement claim that it has an ownership interest in the Asserted Patents;
16
     rather, Applied is seeking a declaration that Demaray cannot establish ownership over Mr.
17
     Narasimhan’s interest and therefore cannot bring an infringement claim. FAC at ¶¶ 53–64.
18
            Under the provisions of Mr. Narasimhan’s employee agreement with Applied, Mr.
19
     Narasimhan’s ownership rights in the Asserted Patents’ parent application were automatically
20
     assigned to Applied. Id. at ¶¶ 29–33. That defect in the chain of title precludes Demaray from
21
     asserting infringement. Therefore, Applied separately seeks a declaration that Applied’s products
22
     cannot infringe the Asserted Patents because Demaray cannot establish ownership over
23
     Narasimhan’s interest and therefore cannot bring an infringement claim. FAC at ¶¶ 53–64.
24
     III.   ARGUMENT
25
            A.      The Court Has Subject Matter Jurisdiction Over Applied’s Claims
26
                    1.    Demaray Asserts a Factual Challenge to Jurisdiction Under Rule
27                        12(b)(1)—Thus Requiring Introduction of Extrinsic Evidence

28          A jurisdictional challenge under Rule 12(b)(1) can be either facial or factual. Safe Air For

                                                                            APPLIED’S OPPOSITION TO
                                                     -9-               DEMARAY’S MOTION TO DISMISS
      Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 15 of 30



 1   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). “A facial 12(b)(1) motion involves an
 2   inquiry confined to the allegations in the complaint, whereas a factual 12(b)(1) motion permits the
 3   court to look beyond the complaint to extrinsic evidence.” Pratt v. Whole Foods Mkt. Cal., Inc.,
 4   No. 5:12-cv-05652-EJD, 2014 U.S. Dist. LEXIS 46409, at *6–7 (N.D. Cal. Mar. 31, 2014) (citing
 5   Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004)).
 6          Where “‘the Rule 12(b)(1) motion denies or controverts the pleader’s allegations of
 7   jurisdiction,’” as is the case here, “‘the movant is deemed to be challenging the factual basis for the
 8   court’s subject matter jurisdiction.’” Max Sound Corp. v. Google, Inc., 147 F. Supp. 3d 948, 952
 9   (N.D. Cal. 2015) (quoting Cedars-Sinai Medical Ctr. v. Watkins, 11 F.3d 1573, 1583 (Fed. Cir.
10   1993)). “On a factual challenge, the party opposing the motion must produce affidavits or other
11   evidence necessary to satisfy its burden of establishing subject matter jurisdiction.” Pratt, 2014
12   U.S. Dist. LEXIS 46409, at *6–7 (citing Safe Air For Everyone, 373 F.3d at 1039). “In the absence
13   of a full-fledged evidentiary hearing, however, disputed facts pertinent to subject matter jurisdiction
14   are viewed in the light most favorable to the nonmoving party.” Id. (citing Dreier v. United States,
15   106 F.3d 844, 847 (9th Cir. 1996)); see also Edison v. United States, 822 F.3d 510, 517 (9th Cir.
16   2016) (“Any factual disputes . . . must be resolved in favor of [p]laintiffs.”).
17          Here, Demaray’s Motion asserts a factual challenge to jurisdiction (not a facial one) because
18   it attempts to controvert Applied’s allegations that Demaray’s customer suits against Intel and
19   Samsung implicitly accuse Applied and Applied’s reactors of infringing the Asserted Patents. To
20   that end, Demaray relies on extrinsic evidence, including the Declaration of its principal, Dr.
21   Demaray, in an attempt to show that Demaray’s customer suits purportedly do not establish an
22   implied assertion of infringement against Applied. See Mot. at 5, 7–8. Demaray’s factual attack
23   therefore requires resort to extrinsic evidence.
24                  2.      Standard for Assessing Article III “Case or Controversy”

25          The threshold question is “whether the facts alleged, under all the circumstances, show that

26   there is a substantial controversy, between parties having adverse legal interests, of sufficient

27   immediacy and reality to warrant the issuance of a declaratory judgment.” MedImmune, Inc. v.

28   Genentech, Inc., 549 U.S. 118, 127 (2007) (citation omitted). If a supplier’s declaratory judgment

                                                                              APPLIED’S OPPOSITION TO
                                                        - 10 -           DEMARAY’S MOTION TO DISMISS
      Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 16 of 30



 1   jurisdiction is based on a patentee’s suit against a customer, the requirements are met if the customer
 2   suit includes an “implied assertion” of infringement against the supplier. Microsoft Corp. v.
 3   DataTern, Inc., 755 F.3d 899, 903 (Fed. Cir. 2014). All that is required are “allegations by the
 4   patentee or other record evidence” in the customer suit establishing “a reasonable potential” a claim
 5   against the supplier could be brought. Id. at 904.
 6                  3.      Demaray’s Customer Suits Establish a Reasonable Potential It Could
                            Bring Direct Infringement Claims Against Applied
 7
            Demaray’s exclusive identification of Applied’s Endura reactors and reliance on Applied’s
 8
     product materials, website, and literature in its customer-suit complaints create an implied assertion
 9
     of infringement against Applied and establish a reasonable potential that Demaray could bring
10
     direct infringement claims against Applied based on those same allegations. See Ex. A to FAC at
11
     ¶¶ 25, 28, 29, 31, 32, 34, 35, 37, 38, 52, 53, 55, 56, 62, 63, 65, 67; Ex. B to FAC at ¶¶ 28, 31, 32,
12
     34, 35, 37, 38, 40, 41, 54, 55, 57, 58, 61, 62, 64, 65, 67, 69. Although Demaray contends in its
13
     Motion that its claims relating to the ’276 patent are based on alleged “configurations” made by
14
     Intel and Samsung to Applied’s reactors, Mot. at 2, Demaray points exclusively to Applied system
15
     features and configurations—not Intel or Samsung—to support its infringement contentions. See
16
     Ex. A to FAC at ¶¶ 34, 35, 37, 38; Ex. B to FAC at ¶¶ 37, 38, 40, 41. On these grounds alone,
17
     Demaray’s allegations establish a reasonable potential that it could assert that Applied’s reactors,
18
     by themselves, satisfy these claim limitations, and therefore could bring an infringement claim
19
     against Applied.
20
            In an attempt to overcome this inescapable conclusion, Demaray points to the only claim
21
     limitation for which Demaray did not cite to Applied’s products or product materials in the
22
     customer suits: “a narrow band-rejection filter that rejects at a frequency of the RF bias power
23
     supply coupled between the pulsed DC power supply and the target area.” See Mot. at 5. However,
24
     this allegation is asserted “on information and belief” and includes no factual or evidentiary support
25
     of its argument that Intel and Samsung modify—on their own—the Applied reactor after
26
     installation to include this feature. Ex. A to FAC at ¶¶ 39–40; Ex. B to FAC at ¶¶ 42–42. Demaray’s
27
     theory is further undermined by its later-served infringement contentions against Intel and Samsung
28
                                                                              APPLIED’S OPPOSITION TO
                                                     - 11 -              DEMARAY’S MOTION TO DISMISS
      Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 17 of 30



 1   which, like the customer complaints, cite no evidence whatsoever for this limitation, let alone make
 2   an allegation of post-installation modifications by Intel or Samsung to add the narrow band-
 3   rejection filter to the Applied reactor system. Ex. E at 13; Ex. F at 13.
 4          Recognizing the deficiencies in its customer complaints and infringement contentions,
 5   Demaray now claims it relied on “reverse engineering” of Intel and Samsung’s products, which
 6   allegedly “suggest[s] Intel’s and Samsung’s use of the infringing reactor configurations.” Mot. at
 7   5. First, the customer complaints make no reference to “reverse engineering” nor do Demaray’s
 8   later issued infringement contentions. Next, putting aside that this is only an attorney representation
 9   without any admissible evidence (and therefore should be disregarded), it is unclear how the
10   purported “reverse engineering” analysis of the end product made with a reactor can conclude that
11   configuration of the reactor was performed by one entity over another (i.e., by Intel or Samsung, as
12   opposed to Applied), or specifically that Intel and Samsung add a narrow-band rejection filter on
13   their own to the Applied reactor post-installation. Forster Decl. at ¶¶ 7-8. Indeed, nowhere in the
14   customer-suit complaints does Demaray allege that Intel and Samsung buy an Applied reactor and
15   then, on their own, perform post-installation modifications to “configure” the reactor in a manner
16   that would allegedly infringe. Regardless, Demaray has made no attempt to substantiate this point,
17   aside from a vague and conclusory attorney argument, unsupported by facts or evidence.
18          The reality is that for each Endura system Applied has manufactured and sold to Intel or
19   Samsung, Applied manufactures the system, assembles it, and installs it at the customers’
20   fabrication facilities through a complex process requiring precision and planning between Applied
21   and its respective customer. See Dkt. No. 26-14 at ¶ 4. Applied has no reason to believe that Intel
22   or Samsung modifies, replaces, or adds additional hardware components to the power supply or
23   any other aspect of the Endura system Demaray alleges Intel and Samsung “configure.” Forster
24   Decl. at ¶ 6. As discussed, such unauthorized modifications could cause the system to no longer
25   meet the customers’ desired specifications that the system was designed and built to meet, as well
26   as fall outside of Applied’s warranty, which would presumably be undesirable for Intel and
27   Samsung. Id. Demaray’s strained theory is both unsupported and disconnected from the evidence
28   already disclosed to Demaray in Applied’s briefing in support of its preliminary injunction. See
                                                                              APPLIED’S OPPOSITION TO
                                                     - 12 -              DEMARAY’S MOTION TO DISMISS
         Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 18 of 30



 1   Dkt. No. 26-12 at ¶¶ 15–16; Dkt. No. 26-8 at ¶¶ 10–11; Dkt. No. 26-10 at ¶ 12.6 Thus, when
 2   Demaray alleges in the customer-suit complaints that Intel and Samsung infringe the Asserted
 3   Patents by using Applied’s “configured” reactors, Demaray is necessarily implicitly alleging that
 4   Applied and Applied’s reactors, by themselves, infringe the Asserted Patents—and therefore,
 5   Demaray’s customer suits establish a “reasonable potential” that an infringement claim could be
 6   brought against Applied. See DataTern, Inc., 755 F.3d at 904.
 7            Considering the exclusive focus on Applied’s products and materials in Demaray’s
 8   complaints against Applied’s customers, a controversy exists because there is a reasonable potential
 9   Demaray could bring direct infringement claims against Applied. The potential for such claims will
10   continue until the controversy is resolved, and this Court has jurisdiction to resolve Applied’s
11   declaratory relief claim that it does not directly infringe the Asserted Patents through its
12   manufacture, sale, and/or use (e.g., by testing) of Applied’s Endura reactors.7
13

14   6
         While the Intel, Samsung, and Applied declarations were submitted to the Court after filing
15   Applied’s operative FAC, the facts contained in those declarations, including the commercial
16   relationship between Applied and its customers, existed at the time the FAC was filed. In other
17   words, these are not “later events” to establish “jurisdiction where none existed at the time of
18   filing,” Prasco, LLC v. Medicis Pharm. Corp., 537 F.3d 1329, 1337 (Fed. Cir. 2008), but rather
19   extrinsic evidence to substantiate the jurisdictional allegations in Applied’s FAC, as is proper under
20   the factual jurisdictional challenge that Demaray has brought, see Max Sound Corp., 147 F. Supp.
21   3d at 952 (“Since the ‘facts underlying the controverted jurisdictional allegations are in dispute,’
22   the court ‘is not restricted to the face of the pleadings, but may review evidence extrinsic to the
23   pleadings.’”) (quoting Cedars-Sinai Medical Ctr., 11 F.3d at 1583).
24   7
         Demaray asserts that Applied’s allegation that it does not infringe the Asserted Patents somehow
25   proves there is no controversy. See Mot. at 6. The law does not require an admission of liability
26   before a party has standing to contest a claim. No legal principles prevent Applied from bringing a
27   declaratory action for non-infringement while also denying that it infringes the Asserted Patents.
28   See Arris Group, Inc. v. British Telecomm. PLC, 639 F.3d 1368, 1380 (Fed. Cir. 2011); Dolby
                                                                             APPLIED’S OPPOSITION TO
                                                     - 13 -             DEMARAY’S MOTION TO DISMISS
      Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 19 of 30



 1                  4.      Demaray’s Customers Suits Also Establish a Reasonable Potential It
                            Could Bring Inducement and Contributory Claims Against Applied
 2
            Separately, the factual allegations in Demaray’s customer-suit complaints establish a
 3
     reasonable potential that Demaray could bring claims of indirect infringement against Applied for
 4
     “provid[ing] its customers with the necessary components to infringe the [Asserted Patents] as well
 5
     as the instruction manuals for using the components in an infringing manner.” DataTern, 755 F.3d
 6
     at 905; DermaFocus LLC v. Ulthera, Inc., 201 F. Supp. 3d 465, 471 (D. Del. 2016).
 7
            Demaray alleges that Applied provides its customers with certain “application-specific
 8
     process kits” that allow them to “modif[y]” the reactors to fit their needs. Ex. A to FAC at ¶ 25.
 9
     Further, one of the Applied Endura product materials relied on by Demaray and attached to the
10
     customer-suit complaints describes (1) “[f]lexible system configuration” to “configure and run
11
     various chamber types, gases, and system hardware,” (2) “all process control parameters within the
12
     system can be tailored to user’s specific requirements within system limits,” and (3) “parameters”
13
     include “DC power,” “DC bias,” and “voltage.” Demaray v. Intel, No. 6:20-cv-634, Dkt. No. 1-3
14
     at p. 8 of 9. Demaray could therefore potentially allege the various Applied product materials in
15
     Demaray’s complaints provide circumstantial evidence of the necessary mens rea to support an
16
     induced infringement claim: that Applied encourages the configuration of its reactors in allegedly
17
     infringing ways, including as it relates to the power supply-related configurations.
18
            Likewise, there is a reasonable potential that Demaray could allege contributory
19
     infringement against Applied: by supplying an apparatus for use in practicing a patented process
20
     that is not a staple article of commerce suitable for substantial non-infringing use. First, Demaray
21
     relies extensively on Applied’s Endura reactors and Applied’s product materials, website, and
22
     literature to support its customer allegations of infringement. See Arris, 639 F.3d at 1378
23
     (“[Patentee’s] extensive focus on Arris’ [] products in its infringement contentions implies that
24
     Arris’ products are being used as a ‘material part’ of the allegedly infringed invention[.]”).
25
            Second Demaray sued two of the world’s biggest chipmakers, both of which have been
26

27   Labs., Inc. v. Intertrust Techs. Corp., No. 19-cv-03371-EMC, 2019 U.S. Dist. LEXIS 194022, at
28   *18 (N.D. Cal. Nov. 6, 2019).
                                                                             APPLIED’S OPPOSITION TO
                                                     - 14 -             DEMARAY’S MOTION TO DISMISS
      Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 20 of 30



 1   publicly described as Applied’s “biggest” and “main customers.” See Dkt. Nos. 27-3, 27-4. The
 2   target of Demaray’s accusations (using Applied’s flexible configurations) demonstrates that any
 3   alleged non-infringing uses of Applied’s products outside the way the products are used by
 4   Applied’s biggest customers are not intended uses (if they are used at all). Therefore, Demaray’s
 5   allegations establish a reasonable potential Demaray could assert that the allegedly infringing
 6   configurations and methods are the primary and substantial use, and that any non-infringing
 7   configurations are “occasional” at best. See Mass Eng. Des., Inc. v. Planar Sys., 426 F. Supp. 3d
 8   680, 690–91 (D. Or. 2019). Further, according to Demaray, such non-infringing use results in
 9   damage to the power supply and prevents it from functioning properly, Ex. A to FAC at ¶ 40; Opp.
10   at 4, a result Applied would presumably avoid based on Demaray’s claims. See Hoffmann-La Roche
11   Inc. v. Promega Corp., No. C-93-1748, 1994 U.S. Dist. LEXIS 10174, at *30 (N.D. Cal. June 13,
12   1994) (non-infringing use is not “substantial” if it is not “commercially viable”).
13          In sum, this Court has jurisdiction because Demaray’s customer suits establish a reasonable
14   potential that Demaray could assert direct and indirect infringement against Applied.
15                  5.      Demaray’s Offer to License and Refusal to Covenant Not to Suit
                            Applied Further Weighs in Favor of Finding a Controversy
16
            As described herein, the allegations in the customer suits, by themselves, establish a
17
     controversy sufficient to confer jurisdiction in this Court. The other circumstances—such as (1)
18
     Demaray’s offer to license the Asserted Patents, Dkt. No. 27-2, (2) Demaray’s inexplicable
19
     assertion to the Court that it never made such an offer, Dkt. No. 26-4 at 2, (3) Demaray’s continuing
20
     refusal to covenant not to sue Applied despite its repeated assertion that (for the purposes of
21
     challenging subject matter jurisdiction) it is not accusing Applied’s reactors of infringement, Dkt.
22
     No. 40 at 3, and (4) Demaray’s assertion that it may bring infringement counterclaims against
23
     Applied in this action, id. at 6—while not necessarily sufficient by themselves to establish a
24
     controversy, they are considered under the “all the circumstances” test established by the Supreme
25
     Court. See, e.g., Bal Seal Eng’g, Inc. v. Nelson Prods., No. 8:13-cv-1880-JLS-KESx, 2016 U.S.
26
     Dist. LEXIS 195915, at *11–12 (C.D. Cal. Sep. 8, 2016) (“[A] refusal to provide [a covenant not
27
     to sue] . . . adds more weight to the existence of an actual controversy.”) (quoting MedImmune, 549
28
                                                                            APPLIED’S OPPOSITION TO
                                                    - 15 -             DEMARAY’S MOTION TO DISMISS
      Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 21 of 30



 1   U.S. at 127).
 2          While Demaray previously asserted that it had “never approached Applied about licensing”
 3   the Asserted Patents, See Dkt. No. 23 at 5, Demaray now concedes that it did in fact make such an
 4   offer, see Mot. at 9–10. (To date, Demaray has not offered an explanation for why it asserted that
 5   this offer was never made.) While it is true that Demaray’s offer to license did not carry with it an
 6   express threat of infringement, the implication from making such an offer is that the offeree is
 7   practicing (or may in the future practice) the patented invention—otherwise there is no reason to
 8   make such an offer. Dr. Demaray, as a former Applied Komatsu employee, knows Applied’s
 9   technology and in fact worked on similar technology at Applied Komatsu, which makes such an
10   offer more than a “bazaar merchant showing off his wares,” Mot. at 10, and instead carries with it
11   the implied representation that Applied may need the patent rights being offered. Of course, the
12   license offer, by itself, is not sufficient to establish jurisdiction, but the fact that Demaray then
13   subsequently sued Applied’s customers for infringing the Asserted Patents based exclusively on
14   Applied’s products and Applied’s product materials puts an allegedly innocuous license offer into
15   a more threatening context.
16          Finally, providing further context to the circumstances, after Demaray offered the license
17   to Applied and subsequently sued Applied’s customers for infringement, to date, Demaray has
18   refused to either offer Applied a covenant not to sue or to otherwise make a decision as to whether
19   it will file compulsory counterclaims for infringement against Applied in this action. See Dkt. No.
20   40 at 3, 6. Demaray’s purported indecision reinforces that Applied correctly viewed Demaray’s
21   customer suits as an “implied assertion” of infringement against Applied, such that there was a
22   “reasonable potential” a claim against the Applied could be brought.
23          B.       Enjoining the Customer Suits under the Customer-Suit Rule is the Most
                     Efficient and Convenient Way to Resolve All Actions
24
            Demaray argues that once the Court finds jurisdiction is proper it should subsequently
25
     decline jurisdiction purportedly because it would be more convenient and efficient for the two
26
     customer suits to proceed in lieu of this action. Mot. at 10–11. Nothing could be further from the
27
     truth. As explained in Applied’s Motion for Preliminary Injunction, resolution of this action will
28
                                                                            APPLIED’S OPPOSITION TO
                                                    - 16 -             DEMARAY’S MOTION TO DISMISS
         Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 22 of 30



 1   prove dispositive of the majority—if not all—of the issues in the customer suits, including by
 2   resolution of Applied’s technical non-infringement claims, non-infringement claim based on a
 3   license, or non-infringement claim based on assignments. See Dkt. Nos. 14, 26-4. The products at
 4   issue—Applied’s Endura reactors—were designed and developed by Applied, and the license and
 5   assignment agreements were negotiated and performed by Applied and its employees. It is vastly
 6   more efficient for Applied to litigate these personal claims as a party, rather than Intel and Samsung
 7   doing so with Applied as a third party, given that Applied (not Intel or Samsung) has possession
 8   and control over the documents and witnesses necessary to litigate these claims.
 9            The cases Demaray cites to argue the Court should decline jurisdiction are inapposite. For
10   example, in Proofpoint, Inc. v. InNova Patent Licensing, LLC, the court declined jurisdiction based
11   on a variety of factors not present here. First, the court found that the first-to-file rule did not provide
12   a clear answer as to which action should take precedence and the court found that the customer-suit
13   exception did not apply because “Proofpoint was not the only supplier of allegedly infringing
14   technology.” No. 5:11-cv-02288-LHK, 2011 U.S. Dist. LEXIS 120343, at *18–19, n.5 (N.D. Cal.
15   Oct. 17, 2011). Conversely, here, this action takes precedence under the customer-suit rule, in part,
16   because Applied is the only supplier of allegedly infringing reactors identified in Demaray’s
17   customer suits. Dkt. No. 14 at 4, n.1; Dkt. No. 26-4 at 8–9.
18            Second, the Proofpoint court also found that the interests of judicial economy warranted
19   declining jurisdiction because the Texas action had been pending for nearly a year before the
20   declaration judgment action was filed, a claim construction ruling was pending in the Texas action,
21   and the Texas court had already invested “considerable energy” in the action. 2011 U.S. Dist.
22   LEXIS 120343, at *19–20. Here, to the contrary, this action and the customer suits were filed at
23   approximately the same time and the WDTX court has not taken any substantive action in the
24   customer suits.8 Finally, the Proofpoint court noted that the plaintiff did not dispute that Texas was
25

26   8
         Demaray mischaracterizes the WDTX proceedings by claiming that Intel and Samsung requested
27   a stay of the customer suits. Mot. at 11. Intel and Samsung did not request a stay, but rather asked
28   the WDTX court to defer issuing a scheduling order in light of the then-upcoming preliminary
                                                                                 APPLIED’S OPPOSITION TO
                                                        - 17 -              DEMARAY’S MOTION TO DISMISS
      Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 23 of 30



 1   a convenient forum. Id. at 22. Here, Applied has clearly asserted that WDTX is in inconvenient
 2   forum for all parties, as there neither this action nor the parties has any relevant connection to
 3   WDTX; rather, all relevant witnesses and evidence are located in or around NDCA. See Dkt. No.
 4   14 at 17–18; Dkt. No. 26-4 at 13–15. In sum, far from warranting dismissal of this action, the
 5   comparative efficiency and comparative convenience between this action and the customer suit
 6   significantly weighs in favor of this Court assuming jurisdiction and temporarily enjoining the
 7   customer suits during the pendency of this action.
 8          C.      Demaray’s Motion Under Rule 12(b)(6) Should Be Denied
 9          As an initial matter, Demaray’s argument that Applied is estopped from asserting the
10   validity of the license and assignment provisions is fundamentally flawed, see Mot. at 13 (citing
11   Applied Materials, Inc. v. Advanced Micro-Fabrication Equip. (Shanghai) Co. 630 F. Supp. 2d
12   1084 (N.D. Cal. 2009)). In particular, collateral estoppel does not apply (1) when the facts
13   underlying the earlier judgment are materially different than those in the subsequent action, or (2)
14   when there is an intervening change in the applicable legal context. Kanbar v. O’Melveny & Myers,
15   849 F. Supp. 2d 902, 908–09 (N.D. Cal. 2011); see also Valley View Health Care, Inc. v. Chapman,
16   992 F. Supp. 2d 1016, 1047 (E.D. Cal. 2014).
17          As explained in detail below, the facts of this case and those in Advanced are drastically
18   different, as was the existing legal precedent regarding § 16600 when Advanced was decided. First,
19   unlike in Advanced, this action involves not just assignment agreements, but also a subsequent
20   license provision included in a broader, more complex, commercial contract that was negotiated at
21   arms’ length by sophisticated commercial entities: Symmorphix and Applied Komatsu. Demaray
22   erroneously frames the license provision as being contingent on whether the assignment provisions
23

24   injunction hearing before this Court. The court ultimately entered a scheduling order pursuant to
25   the court’s ordinary practice—and, importantly, made no findings or ruling on the question of
26   whether Applied’s action in this Court or the customer suits in WDTX should take precedence
27   under the “customer suit” rule. This is the second time Demaray has mischaracterized these
28   proceedings. See Dkt. Nos. 32, 34.
                                                                            APPLIED’S OPPOSITION TO
                                                    - 18 -             DEMARAY’S MOTION TO DISMISS
      Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 24 of 30



 1   of the inventors are valid and enforceable, and then further overreaches by suggesting that
 2   Advanced prevents Applied from asserting its license rights; but Advanced had nothing to do with
 3   the Sales and Relationship Agreement’s license provision, let alone decide that the license provision
 4   of that Agreement was invalid or unenforceable.
 5          Second, unlike in Advanced, here Applied is not seeking to enjoin former employees from
 6   competing with Applied, nor is Applied seeking ownership rights in the Asserted Patents; rather,
 7   Applied is only seeking a declaration that it does not infringe the Asserted Patents for two
 8   independent and distinct reasons: (1) Demaray’s predecessor entity, Symmorphix, granted Applied
 9   a restricted license that covers the Asserted Patents as part of a Sales and Relationship Agreement;
10   and separately, (2) that Demaray cannot establish ownership over the ownership interest of at least
11   one named inventor.
12          Thus, enforcement of the assignment provisions in this action will not implicate any
13   restraint-of-trade or employee-mobility concerns. Indeed, Federal Circuit precedent applying §
14   16600 since Advanced was decided has confirmed that evidence of a “restraining effect” on the
15   former employee’s “ability to engage in his profession” is “a threshold ground for application of §
16   16600.” Whitewater W. Indus. v. Alleshouse, Nos. 2019-1852, 2019-2323, 2020 U.S. App. LEXIS
17   36394, at *25–26 (Fed. Cir. Nov. 19, 2020) (citing Bd. of Trs. of the Leland Stanford Junior Univ.
18   v. Roche Molecular Sys., 583 F.3d 832, 845 (Fed. Cir. 2009)). Given the materially different factual
19   and legal landscape before the Advanced court and this Court, collateral estoppel does not apply—
20   thus, permitting the Court to address the merits. See Kanbar, 849 F. Supp. 2d at 909 (“Accordingly,
21   because there has been a change in the law and the issues are not identical . . . collateral estoppel
22   does not apply. The Court thus turns to the merits of the arguments[.]”).
23          D.      Applied has Pleaded Sufficient Facts for a Plausible Claim for Relief Based on
                    License
24
            Drawing all reasonable inferences in favor of Applied, Retail Prop. Trust v. United Bhd. of
25
     Carpenters & Joiners of Am., 768 F.3d 938, 945 (9th Cir. 2014), Applied has pleaded a plausible
26
     claim for relief that Applied does not infringe the Asserted Patents based on the license between
27
     Symmorphix and Applied Komatsu.
28
                                                                            APPLIED’S OPPOSITION TO
                                                    - 19 -             DEMARAY’S MOTION TO DISMISS
      Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 25 of 30



 1          Symmorphix and Applied Komatsu were two sophisticated commercial entities that
 2   negotiated an arms’ length agreement which, among other terms, granted Applied Komatsu a
 3   license to certain Symmorphix patents, prevented Applied Komatsu from competing with
 4   Symmorphix, and released Dr. Demaray and the other former Applied Komatsu employees who
 5   joined Symmorphix of their assignment obligations. The Federal Circuit in Whitewater confirmed
 6   that, when there is no restraining effect on former employees, for the purposes of § 16600,
 7   commercial contracts between businesses are assessed under the less restrictive “reasonableness”
 8   standard. Whitewater, 2020 U.S. App. LEXIS 36394, *19 (citing Ixchel Pharma, LLC v. Biogen,
 9   Inc., 9 Cal. 5th 1130, 1152, 1159 (2020) (“In sum, a survey of our precedent construing section
10   16600 and its predecessor statute reveals that we have long applied a reasonableness standard to
11   contractual restraints on business operations and commercial dealings.”)).
12          Symmorphix bargained for, among other things, a non-compete provision from Applied
13   Komatsu in exchange for a limited license grant to the Asserted Patents. Ex. H at 1. The license
14   provision had no restraining effect on former Applied Komatsu employees, and was in fact,
15   negotiated expressly to disclaim Applied Komatsu’s ownership to post-termination inventions. Id.
16   Therefore, under the Federal Circuit’s rule-of-reason analysis, because enforcement of the license
17   would have no restraining effect on any former employee, the license is valid under § 16660.
18          Here, there is no post-employment impairment of any former employee’s ability to engage
19   in their profession or trade by reason of the license. The SRA between Applied Komatsu and
20   Symmorphix was a commercial contract between two sophisticated commercial entities that was
21   negotiated at arms’ length and therefore under Ixchel is properly assessed and confirmed as valid
22   under the rule of reason standard. In fact, Symmorphix specifically requested that the SRA be
23   amended to broaden the scope of Applied’s agreement to not use its license to Symmorphix’s
24   intellectual property to compete with Symmorphix. See supra Section II.C.; Ex. H (“I received the
25   attached memo from Corning last Friday requesting clarifications to Exhibit C of our agreement.
26   Corning’s major concern is that paragraph 3b) may be broader than intended and may allow AKT
27   to use Symmorphix's patents to compete with Symmorphix in flat panel displays. . . . I suggest that
28   paragraph 3b) be revised to restrict the license of Symmorphix’ patents back to AKTA (and
                                                                           APPLIED’S OPPOSITION TO
                                                   - 20 -             DEMARAY’S MOTION TO DISMISS
      Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 26 of 30



 1   AKTA’s parents) for use on silicon wafers for semiconductors.”). The amendment broadened the
 2   non-compete condition to “provided that AKTA shall not utilize such rights to pursue a business
 3   of providing Services” where “Services” is defined as “providing sputtered silicon deposition
 4   services.” Ex. G at 12. The amendment also removed the temporal limitation of “before January 1,
 5   2001,” but limited the grant to inventions that (but for the release) would have been required by
 6   “existing AKTA Employee Agreements with any Symmorphix personnel”—i.e., inventions of only
 7   the former Applied Komatsu employees, such as Dr. Demaray, and not all Symmorphix personnel,
 8   including those who did not have assignment agreements with Applied.
 9          Demaray provides no basis whatsoever for declaring the license between Applied Komatsu
10   and Symmorphix invalid under the applicable precedent. Rather, citing to the preamble language
11   to the license grant, Demaray asserts a strained argument that the license is somehow dependent on
12   the validity of the assignment provisions. See Mot. at 13 (“[t]o the extent required by existing
13   [Applied Komatsu] Employee Agreements with any Symmorphix personnel . . . .”). Not so. The
14   purpose of this preamble language was not to add some purported condition precedent that the
15   assignment provisions must be valid before the license is effective—to the contrary, both parties
16   undisputedly assumed the assignments were valid and relied on that fact in good faith in re-
17   negotiating Exhibit C to the SRA. Both Symmorphix and Applied Komatsu knew that former
18   Applied Komatsu employees had assignment provisions in their employee agreements—and
19   Symmorphix bargained for a non-compete from Applied Komatsu and in exchange granted Applied
20   Komatsu a license to the Asserted Patents. Indeed, Demaray admits that as part of the SRA, Applied
21   Komatsu agreed to release him and the other former employees from the assignment provisions in
22   their employment agreements. Dkt. No. 23-1 ¶ 6. In sum, there is no basis in law or fact to claim
23   that the license grant is somehow dependent on the validity of the employee agreements assignment
24   clause, particularly where there is no plausible claim that enforcement of the license grant would
25   impair any rights of the former employees or otherwise constitute a restraint of trade under § 16600.
26          E.      Applied has Pleaded Sufficient Facts for a Plausible Claim for Relief for Non-
                    Infringement based on the Assignment Provisions
27

28
                                                                            APPLIED’S OPPOSITION TO
                                                    - 21 -             DEMARAY’S MOTION TO DISMISS
         Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 27 of 30



 1                   1.      A Finding of Non-Infringement based on the Assignment Provisions in
                             this Action Would Not Restrain Trade or Employee Mobility
 2
              The Federal Circuit confirmed in both Whitewater and Roche that an essential threshold
 3
     question under § 16600 is whether there is “evidence of a restraining effect on [a former
 4
     employee’s] ability to engage in his profession.” Whitewater, 2020 U.S. App. LEXIS 36394, *26
 5
     (quoting Roche, 583 F.3d at 837). Demaray does not argue that there has been a restraining effect
 6
     on Dr. Demaray or any other former employee’s ability to engage in his profession—because there
 7
     is none. The Federal Circuit’s reasoning in Roche is instructive: “Stanford provides no evidence
 8
     that the [agreement] restrained Holodniy from engaging in any profession. Indeed, the record shows
 9
     that Holodniy freely continued his [] research at Stanford: publishing articles and using the
10
     knowledge he obtained from Cetus to further the science behind the patents-in-suit.” Roche, 583
11
     F.3d at 845. The Federal Circuit in Whitewater approved of this reasoning in Roche and
12
     distinguished the facts before it, finding that enforcement of the assignment in that case prevented
13
     the former employee from being able to pursue a similar line of work for his subsequent employer.
14
     See 2020 U.S. App. LEXIS 36394, *15, 26 (“That ground, essentially a threshold ground for
15
     application of § 16600, readily distinguishes the present case.”).
16
              Here similar to Roche, and distinct from the facts in Whitewater, the record is devoid of any
17
     plausible restraining effect on any of the former Applied or Applied Komatsu employees who
18
     joined Symmorphix. To the contrary, once they joined Symmorphix, Applied Komatsu provided
19
     systems, facilities, and lab space to Symmorphix for it, and the former employees, to continue
20
     developing technology they had been working on at Applied and Applied Komatsu. For example,
21
     Dr. Demaray freely continued his research at Symmorphix, publishing articles, 9 filing patent
22
     applications, and using his knowledge obtained from Applied to further the science behind the
23
     Asserted Patents. Through this action, Applied is not seeking in any way to prevent Demaray,
24
     Symmorphix, or any former employees from developing technology or engaging in their
25

26   9
         See “Gain flattened, high index contrast planar Er3+-doped waveguide amplifier with an
27   integrated mode size converter” authored, inter alia, by the named inventors of the Asserted Patents
28   at http://www.edemaray.com/uploads/3/1/5/1/3151125/ofc_3_20_2002_paper.pdf.
                                                                               APPLIED’S OPPOSITION TO
                                                     - 22 -               DEMARAY’S MOTION TO DISMISS
      Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 28 of 30



 1   profession. Nor is Applied seeking ownership rights—a critical distinction between the facts of this
 2   case and those presented in Whitewater and Advanced. For example, in Whitewater, the former
 3   employer was seeking ownership rights to the patents. Whitewater, 2020 U.S. App. LEXIS 36394,
 4   *2. Similarly, in Advanced, Applied sought to enjoin former employees from competing with
 5   Applied, and requested a judgment assigning full ownership over the patents at issue. See No. 7-
 6   cv-5248, FAC, Dkt. No. 31.
 7          The context of those cases is critical, and confirms why those courts found in those specific
 8   cases that enforcing the provisions resulted in a restraint of trade in violation of § 16600. Here, to
 9   the contrary, Applied is not seeking ownership rights to the Asserted Patents or to enjoin anyone
10   from practicing their trade or profession. Regardless of the outcome of this action, Demaray and
11   the named inventors are free to continue practicing the inventions and to continue researching and
12   developing in the technology space. For the assignment-based claim, Applied is only seeking a
13   declaration that it does not infringe the Asserted Patents by reason of the assignment agreements.
14   Thus, there is no evidence of a restraining effect under § 16600.
15                  2.      Roche Confirmed that an Assignment Provision that, as Drafted,
                            Could Reach Post-Termination Inventions Is Not Invalid as to Pre-
16                          Termination Inventions
17          The Federal Circuit in Whitewater cites positively to Advanced and reached the same
18   ultimate conclusion: assignments of inventions conceived after termination without the use of the
19   employer’s confidential or trade secret information are void under § 16600. See Whitewater at *23.
20   However, Advanced went one step too far in holding the entire assignment provisions of the
21   employment agreements at issue in that case invalid under § 16600 because it touched on post-
22   termination inventions. See Advanced, 630 F. Supp. 2d at 1091 (“Since the Court finds that the
23   Assignment Clause touches post-employment inventions, regardless of when they were conceived
24   or whether they were based on Applied’s confidential information, the Clause necessarily operates
25   as a restriction on employee mobility.”)
26          The Federal Circuit in Roche, decided after Advanced, rejected this reasoning. There, the
27   assignment provision reached both pre- and post-termination inventions; and Stanford argued,
28   analogous to the reasoning in Advanced, that since the assignment clause touched on post-
                                                                              APPLIED’S OPPOSITION TO
                                                     - 23 -              DEMARAY’S MOTION TO DISMISS
      Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 29 of 30



 1   termination inventions it was overly broad and therefore the entire provision should be void under
 2   §16600, including inventions conceived before termination or using the employer’s confidential or
 3   trade secret information. The Federal Circuit rejected this argument. See Roche, 583 F.3d at 845
 4   (“Stanford argues that section 16600 voids the VCA because Holodniy conceived the patented
 5   invention after departing Cetus, and the VCA violates public policy if it encompasses inventions
 6   conceived after employment terminates. . . . We find no merit in Stanford's arguments.”); see also
 7   Bd. of Trs. v. Roche Molecular Sys., 487 F. Supp. 2d 1099, 1116–17 (N.D. Cal. 2007) (“In any case,
 8   the assignment clause at issue would only function as a non-compete provision if it required
 9   Holodniy to assign an invention conceived after he left Cetus. In other words, if the patented
10   invention was conceived while Holodniy was still working at Cetus, the VCA is enforceable with
11   respect to Holodniy's interest in that invention . . . . Because the invention was conceived during
12   Holodniy's consultancy at Cetus, the court need not reach the issue of the enforceability of the VCA
13   to inventions conceived after Holodniy left Cetus.”).
14          Thus, in Roche, both the district court and the Federal Circuit declined to invalidate the
15   entire assignment provision simply because it could touch on post-termination inventions—and
16   made clear that such an assignment clause is not invalidated as applied to inventions conceived
17   during employment or using the employer’s confidential or trade secret information.
18          This reasoning is supported by additional precedent in Armorlite Lens Co. v. Campbell, 340
19   F. Supp. 273, 275 (S.D. Cal. 1972), which is cited favorably by Whitewater, 2020 U.S. App. LEXIS
20   36394, *22. The Armorlite court reviewed an assignment provision that similarly touched both pre-
21   and post-termination inventions. The court ultimately found the assignment invalid to the extent it
22   reached post-termination inventions, however, it still upheld the validity of the same assignment
23   provision as to pre-termination inventions. See Armorlite, 340 F. Supp. at 275 (“[T]o the extent that
24   [the assignment clause] attempts to effect ideas and concepts not based upon the plaintiff's
25   confidential information, that Agreement is void and unenforceable. However, based upon the
26   Winston Research case, the Agreement is valid and enforceable as it relates to ideas and concepts
27   which were based upon secrets or confidential information of the employer and which were
28   conceived during employment or within one year of termination.”).
                                                                            APPLIED’S OPPOSITION TO
                                                    - 24 -             DEMARAY’S MOTION TO DISMISS
      Case 5:20-cv-05676-EJD Document 42 Filed 12/07/20 Page 30 of 30



 1          Therefore, to the extent the assignment provisions in this case could potentially be read to
 2   touch on inventions conceived post-termination or without using Applied’s confidential
 3   information, the Court should follow Roche and Armorlite and enforce the assignment provisions,
 4   at a minimum, to include inventions conceived during employment or with Applied’s confidential
 5   information. Demaray’s argument that Applied’s employee assignment provision, when it has no
 6   restraining effect on former-employees, is still void is far over-reaching. See Mot. at 12. Accepting
 7   Demaray’s argument that Advanced applies to any and all similar Applied Employee Assignment
 8   provisions would void scores of lawful invention assignments to Applied, including inventions
 9   conceived during employment using Applied’s confidential information. This cannot be the proper
10   or intended result of the Advanced decision, and as such, further demonstrates that Demaray’s
11   arguments at the pleading stage should be denied.
12                  3.      There Is an Open Factual Question as to Whether the Named
                            Inventors Conceived of the Invention During Employment and with
13                          Applied’s Confidential Information
14          The Federal Circuit’s holding and reasoning in Whitewater supports denying Demaray’s
15   motion to dismiss as to Applied’s assignment-based non-infringement claims. The Whitewater
16   court explicitly limited its decision to cases where the invention was conceived post-termination
17   and without the use of the former employer’s trade secrets or confidential information. 2020 U.S.
18   App. LEXIS 36394, *11–12. In this case, there remains at least a factual dispute which will require
19   discovery from Demaray and the other named inventors as to when the inventors conceived of the
20   invention and whether they relied on confidential or trade secret Applied information to do so.
21   IV.    CONCLUSION
22          For the foregoing reasons, Demaray’s motion to dismiss should be denied.
23
     DATED: Dec. 7, 2020                                 YAR R. CHAIKOVSKY
24                                                       PAUL HASTINGS LLP
25
                                                         By: /s/ Yar R. Chaikovsky
26                                                                     YAR R. CHAIKOVSKY
27                                                       Attorneys for Plaintiff
                                                         APPLIED MATERIALS
28
                                                                            APPLIED’S OPPOSITION TO
                                                    - 25 -             DEMARAY’S MOTION TO DISMISS
